COURT OF APPEALS
SANDEE BRYAN MARION                     FOURTH COURT OF APPEALS DISTRICT                           KEITH E HOTTLE
  CHIEF JUSTICE                          CADENA-REEVES JUSTICE CENTER                              CLERK OF COURT
KAREN ANGELINI                                 300 DOLOROSA, SUITE 3200
MARIALYN BARNARD                             SAN ANTONIO, TEXAS 78205-3037
REBECA C.MARTINEZ                          WWW.TXCOURTS.GOV/4THCOA.ASPX                                TELEPHONE
PATRICIA O. ALVAREZ                                                                                    (210) 335-2635
LUZ ELENA D. CHAPA
JASON PULL1AM                                                                                      FACSIMILE NO.
  JUSTICES                                                                                          (210) 335-2762


                                                  March 30,2015



        Jennifer Rossmeier                                              Christopher Graham
        Bexar County Criminal District Attorney's                       700 N. St. Mary's, #1400
       Office                                                           San Antonio, TX 78205
       Paul Elizondo Tower
        San Antonio, TX 78205




        RE:     Court of Appeals Number:      04-14-00607-CR
                Trial Court Case Number:      2013CR5404
                Style:                        Kathleen G. Reyes v. The State of Texas



        Dear Counsel:


               The above cause has been set for formal submission ON BRIEFS ONLY before this
        Court on May 12, 2015, before a panel consisting of Justice Marialyn Barnard, Justice Patricia
        O. Alvarez, and Justice Jason Pulliam.


                                                           Very truly yours,
                                                           KEITH E. HOTTLE, CLERK



                                                                       vi.JP.QjL0
                                                            Margaretfl. Adams
                                                            Legal Assistant, Fourth Court of Appeals
                                                           210.335.3854
COURT OF APPEALS                                     TX7B0
Fourth Court OF Appeals District
300 HolOROSA. Sl'l 11. H00                       STATE PENALTY
San Antonio. TtXAS 78205-1037                                      £02 IP       $ 000.48°
                                                FOR PRIVATE USE     00031          APR 01 2015
                                                                    '.1AILEDF   ZIP CODE 78205
                             CJ
                              Li
                                     Christopher Graham
                         us            NO LONGER AT THIS ADDRESS
                                   ■•'•PLEASE RETURN TO SENDER